DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,271,769. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.


App. No. 17/688,192
U.S. Patent No. 11,271,769
1. A controller for building equipment that operate to produce or consume one or more resources for a building or campus, the controller comprising a processing circuit configured to:
1. A controller for building equipment that operate to provide one or more resources to a building or campus, the controller comprising a processing circuit configured to:
perform an optimization of an objective function subject to an override constraint to determine values for a plurality of decision variables indicating amounts of one or more resources to be produced or consumed by the building equipment, wherein the override constraint defines one or more of the values for a subset of the plurality of decision variables by specifying an override amount of a first resource of the one or more resources to be produced or consumed by a first subset of the building equipment and the optimization determines a remainder of the values for a remainder of the plurality of decision variables; and
perform an optimization of an objective function subject to an override constraint to determine values for a plurality of decision variables indicating amounts of one or more resources to be produced by the building equipment, wherein the override constraint defines one or more of the values for a subset of the plurality of decision variables by specifying an override amount of a first resource of the one or more resources to be produced by a first subset of the building equipment and the optimization determines a remainder of the values for a remainder of the plurality of decision variables; and
control the building equipment to produce or consume the amounts of the one or more resources determined by performing the optimization subject to the override constraint.
control the building equipment to produce the amounts of the one or more resources determined by performing the optimization subject to the override constraint.
2. The controller of claim 1, wherein:
2. The controller of claim 1, wherein:
the first subset of the building equipment and a second subset of the building equipment both operate to produce or consume the first resource and contribute toward a total amount of the first resource required by the building or campus; and
the first subset of the building equipment and a second subset of the building equipment both operate to produce the first resource and contribute toward a total amount of the first resource required by the building or campus; and
the optimization is performed subject to both the override constraint and a second constraint that defines the total amount of the first resource required by the building or campus.
the optimization is performed subject to both the override constraint and a second constraint that defines the total amount of the first resource required by the building or campus.
3. The controller of claim 2, wherein performing the optimization subject to both the override constraint and the second constraint comprises determining a second amount of the first resource to be produced or consumed by the second subset of the building equipment based on a difference between the total amount of the first resource required by the building or campus and the override amount of the first resource to be produced or consumed by the first subset of the building equipment.
3. The controller of claim 2, wherein performing the optimization subject to both the override constraint and the second constraint comprises determining a second amount of the first resource to be produced by the second subset of the building equipment based on a difference between the total amount of the first resource required by the building or campus and the override amount of the first resource to be produced by the first subset of the building equipment.
4. The controller of claim 1, wherein:
4. The controller of claim 1, wherein:
the objective function defines a total cost of operating the building equipment over a time period; and
the objective function defines a total cost of operating the building equipment over a time period; and
optimizing the objective function comprises determining amounts of the one or more resources to be produced or consumed by the building equipment that optimize the total cost.
optimizing the objective function comprises determining amounts of the one or more resources to be produced by the building equipment that optimize the total cost.
5. The controller of claim 1, wherein:
5. The controller of claim 1, wherein:
the objective function defines a total resource production or consumption of the building equipment over a time period; and
the objective function defines a total resource consumption of the building equipment over a time period; and
optimizing the objective function comprises determining amounts of the one or more resources to be produced or consumed by the building equipment that optimize the total resource production or consumption.
optimizing the objective function comprises determining amounts of the one or more resources to be produced by the building equipment that optimize the total resource consumption.
6. The controller of claim 1, wherein the optimization of the objective function subject to the override constraint is a first optimization and the processing circuit is configured to:
6. The controller of claim 1, wherein the optimization of the objective function subject to the override constraint is a first optimization and the processing circuit is configured to:
perform a second optimization of the objective function without the override constraint;
perform a second optimization of the objective function without the override constraint;
calculate a difference between a first amount of resource production or consumption or cost resulting from the first optimization and a second amount of resource production or consumption or cost resulting from the second optimization; and
calculate a difference between a first amount of resource consumption or cost resulting from the first optimization and a second amount of resource consumption or cost resulting from the second optimization; and
present, via a user interface, an override impact indicating the difference between the first amount and the second amount.
present, via a user interface, an override impact indicating the difference between the first amount and the second amount.
7. The controller of claim 6, wherein the processing circuit is configured to:
7. The controller of claim 6, wherein the processing circuit is configured to:
present, via the user interface, an option for a user to select whether to use the override constraint in view of the override impact;
present, via the user interface, an option for a user to select whether to use the override constraint in view of the override impact;
control the building equipment in accordance with a result of the first optimization in response to the user selecting to use the override constraint; and
control the building equipment in accordance with a result of the first optimization in response to the user selecting to use the override constraint; and
control the building equipment in accordance with a result of the second optimization in response to the user selecting to not use the override constraint.
control the building equipment in accordance with a result of the second optimization in response to the user selecting to not use the override constraint.
8. The controller of claim 1, wherein the override constraint requires at least one of:
8. The controller of claim 1, wherein the override constraint requires at least one of:
an amount of the first resource produced or consumed by the first subset of building equipment to be equal to the override amount; or
an amount of the first resource produced by the first subset of building equipment to be equal to the override amount; or
a difference between the amount of the first resource produced or consumed by the first subset of building equipment and the override amount to be less than a threshold value.
	
a difference between the amount of the first resource produced by the first subset of building equipment and the override amount to be less than a threshold value.
9. A method for operating building equipment to produce or consume one or more resources for a building or campus, the method comprising:
9. A method for operating building equipment to provide one or more resources to a building or campus, the method comprising:
receiving a user input specifying an override amount of a first resource to be produced or consumed by a first subset of the building equipment;
receiving a user input specifying an override amount of a first resource to be produced by a first subset of the building equipment;
generating an override constraint based on the user input;
generating an override constraint based on the user input;
performing an optimization of an objective function subject to the override constraint to determine values for a plurality of decision variables indicating amounts of one or more resources, including the first resource, to be produced or consumed by the building equipment, wherein the override constraint defines one or more of the values for a subset of the plurality of decision variables and the optimization determines a remainder of the values for a remainder of the plurality of decision variables; and
performing an optimization of an objective function subject to the override constraint to determine values for a plurality of decision variables indicating amounts of one or more resources, including the first resource, to be produced by the building equipment, wherein the override constraint defines one or more of the values for a subset of the plurality of decision variables and the optimization determines a remainder of the values for a remainder of the plurality of decision variables; and
controlling the building equipment to produce or consume the amounts of the one or more resources determined by performing the optimization subject to the override constraint.
controlling the building equipment to produce the amounts of the one or more resources determined by performing the optimization subject to the override constraint.
10. The method of claim 9, wherein:
10. The method of claim 9, wherein:
the first subset of the building equipment and a second subset of the building equipment both operate to produce or consume the first resource and contribute toward a total amount of the first resource required by the building or campus; and
the first subset of the building equipment and a second subset of the building equipment both operate to produce the first resource and contribute toward a total amount of the first resource required by the building or campus; and
the optimization is performed subject to both the override constraint and a second constraint that defines the total amount of the first resource required by the building or campus.
the optimization is performed subject to both the override constraint and a second constraint that defines the total amount of the first resource required by the building or campus.
11. The method of claim 10, wherein performing the optimization subject to both the override constraint and the second constraint comprises determining a second amount of the first resource to be produced or consumed by the second subset of the building equipment based on a difference between the total amount of the first resource required by the building or campus and the override amount of the first resource to be produced or consumed by the first subset of the building equipment.
11. The method of claim 10, wherein performing the optimization subject to both the override constraint and the second constraint comprises determining a second amount of the first resource to be produced by the second subset of the building equipment based on a difference between the total amount of the first resource required by the building or campus and the override amount of the first resource to be produced by the first subset of the building equipment.
12. The method of claim 9, wherein:
12. The method of claim 9, wherein:
the objective function defines a total cost of operating the building equipment over a time period; and
the objective function defines a total cost of operating the building equipment over a time period; and
optimizing the objective function comprises determining amounts of the one or more resources to be produced or consumed by the building equipment that optimize the total cost.
optimizing the objective function comprises determining amounts of the one or more resources to be produced by the building equipment that optimize the total cost.
13. The method of claim 9, wherein:
13. The method of claim 9, wherein:
the objective function defines a total resource production or consumption of the building equipment over a time period; and
the objective function defines a total resource consumption of the building equipment over a time period; and
optimizing the objective function comprises determining amounts of the one or more resources to be produced or consumed by the building equipment that optimize the total resource production or consumption.
optimizing the objective function comprises determining amounts of the one or more resources to be produced by the building equipment that optimize the total resource consumption.
14. The method of claim 9, wherein the optimization of the objective function subject to the override constraint is a first optimization, the method further comprising:
14. The method of claim 9, wherein the optimization of the objective function subject to the override constraint is a first optimization, the method further comprising:
performing a second optimization of the objective function without the override constraint;
performing a second optimization of the objective function without the override constraint;
calculating a difference between a first amount of resource production or consumption or cost resulting from the first optimization and a second amount of resource production or consumption or cost resulting from the second optimization; and
calculating a difference between a first amount of resource consumption or cost resulting from the first optimization and a second amount of resource consumption or cost resulting from the second optimization; and
presenting, via a user interface, an override impact indicating the difference between the first amount and the second amount.
presenting, via a user interface, an override impact indicating the difference between the first amount and the second amount.
15. The method of claim 14, further comprising:
15. The method of claim 14, further comprising:
presenting, via the user interface, an option for a user to select whether to use the override constraint in view of the override impact;
presenting, via the user interface, an option for a user to select whether to use the override constraint in view of the override impact;
controlling the building equipment in accordance with a result of the first optimization in response to the user selecting to use the override constraint; and
controlling the building equipment in accordance with a result of the first optimization in response to the user selecting to use the override constraint; and
controlling the building equipment in accordance with a result of the second optimization in response to the user selecting to not use the override constraint.

controlling the building equipment in accordance with a result of the second optimization in response to the user selecting to not use the override constraint.
16. The method of claim 9, wherein the override constraint requires at least one of:
16. The method of claim 9, wherein the override constraint requires at least one of:
an amount of the first resource produced or consumed by the first subset of building equipment to be equal to the override amount; or
an amount of the first resource produced by the first subset of building equipment to be equal to the override amount; or
a difference between the amount of the first resource produced or consumed by the first subset of building equipment and the override amount to be less than a threshold value.
a difference between the amount of the first resource produced by the first subset of building equipment and the override amount to be less than a threshold value.
17. A controller for building equipment that operate to produce or consume one or more resources for a building or campus, the controller comprising a processing circuit configured to:
17. A controller for building equipment that operate to provide one or more resources to a building or campus, the controller comprising a processing circuit configured to:
perform a first optimization of an objective function to determine first values for a plurality of decision variables indicating first amounts of one or more resources to be produced or consumed by the building equipment as a result of the first optimization;
perform a first optimization of an objective function to determine first values for a plurality of decision variables indicating first amounts of one or more resources to be produced by the building equipment as a result of the first optimization;
receive a user input specifying an override amount of a first resource of the one or more resources to be produced or consumed by a first subset of the building equipment;
receive a user input specifying an override amount of a first resource of the one or more resources to be produced by a first subset of the building equipment;
perform a second optimization of the objective function, subject to an override constraint based on the user input, to determine second values for the plurality of decision variables indicating second amounts of the one or more resources to be produced or consumed by the building equipment as a result of the second optimization, wherein the override constraint defines one or more of the second values for a subset of the plurality of decision variables and the second optimization determines a remainder of the second values for a remainder of the plurality of decision variables; and
perform a second optimization of the objective function, subject to an override constraint based on the user input, to determine second values for the plurality of decision variables indicating second amounts of the one or more resources to be produced by the building equipment as a result of the second optimization, wherein the override constraint defines one or more of the second values for a subset of the plurality of decision variables and the second optimization determines a remainder of the second values for a remainder of the plurality of decision variables; and
control the building equipment in accordance with the result of the first optimization or the result of the second optimization.
control the building equipment in accordance with the result of the first optimization or the result of the second optimization.
18. The controller of claim 17, wherein the processing circuit is configured to:
18. The controller of claim 17, wherein the processing circuit is configured to:
calculate a difference between a first amount of resource production or consumption or cost resulting from the first optimization result and a second amount of resource production or consumption or cost resulting from the second optimization; and
calculate a difference between a first amount of resource consumption or cost resulting from the first optimization result and a second amount of resource consumption or cost resulting from the second optimization; and
present, via a user interface, an override impact indicating the difference between the first amount and the second amount.
present, via a user interface, an override impact indicating the difference between the first amount and the second amount.
19. The controller of claim 18, wherein the processing circuit is configured to:
19. The controller of claim 18, wherein the processing circuit is configured to:
present, via the user interface, an option for a user to select whether to use the override constraint in view of the override impact;
present, via the user interface, an option for a user to select whether to use the override constraint in view of the override impact;
control the building equipment in accordance with the result of the first optimization in response to the user selecting to not use the override constraint; and
control the building equipment in accordance with the result of the first optimization in response to the user selecting to not use the override constraint; and
control the building equipment in accordance with the result of the second optimization in response to the user selecting to use the override constraint.
control the building equipment in accordance with the result of the second optimization in response to the user selecting to use the override constraint.
20. The controller of claim 17, wherein:
20. The controller of claim 17, wherein:
the first subset of the building equipment and a second subset of the building equipment both operate to produce or consume the first resource and contribute toward a total amount of the first resource required by the building or campus;

the first subset of the building equipment and a second subset of the building equipment both operate to produce the first resource and contribute toward a total amount of the first resource required by the building or campus;
the second optimization is performed subject to both the override constraint and a second constraint that defines the total amount of the first resource required by the building or campus; and
the second optimization is performed subject to both the override constraint and a second constraint that defines the total amount of the first resource required by the building or campus; and
performing the second optimization subject to both the override constraint and the second constraint comprises determining a second amount of the first resource to be produced or consumed by the second subset of the building equipment based on a difference between the total amount of the first resource required by the building or campus and the override amount of the first resource to be produced or consumed by the first subset of the building equipment.
performing the second optimization subject to both the override constraint and the second constraint comprises determining a second amount of the first resource to be produced by the second subset of the building equipment based on a difference between the total amount of the first resource required by the building or campus and the override amount of the first resource to be produced by the first subset of the building equipment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116